Citation Nr: 1441985	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating higher than 20 percent from August 1, 2007 to June 9, 2009, for residuals of adenocarcinoma of the prostate, and to a rating higher than 40 percent since June 10, 2009.

(The Veteran initially had a 100 percent rating for this disability from April 16 to July 31, 2007.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012 the Board remanded the claim for further development - including especially obtaining all outstanding evaluation or treatment records and having the Veteran undergo a VA compensation examination reassessing the severity of this service-connected disability.


FINDINGS OF FACT

1.  From August 1, 2007 to August 19, 2008, the residuals of the prostate cancer were voiding every 1 to 2 hours during the day and changing absorbent pads, but fewer than twice a day.

2.  From August 19, 2008 to November 5, 2012, there was urinary incontinence requiring changing the absorbent pads more often, 2 to 4 times per day.

3.  And since November 5, 2012, the urinary incontinence as likely as not has required changing the absorbent pads even more frequently, greater than 4 times a day.



CONCLUSIONS OF LAW

1.  From August 1, 2007 to August 19, 2008, the criteria are not met for a rating higher than 20 percent for the residuals of the prostate cancer.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

2.  From August 19, 2008 to June 10, 2009, however, the criteria are met for a higher 40 percent rating, though no greater (so this higher 40 percent rating is being assigned as of an earlier effective date).  Id.

3.  From June 10, 2009 to November 5, 2012, the criteria are not however met for a rating higher 40 percent.  Id.

4.  But resolving all reasonable doubt in the Veteran's favor, since November 5, 2012 the criteria have been met for an even higher 60 percent rating, though no greater.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

This claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for this disability.  This claim since has been granted and he has appealed the "downstream" issue of the initial disability rating assigned.  The underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  The RO provided him this required SOC citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning higher initial ratings for this disability.  He therefore has received all required notice concerning this claim.

There equally was compliance, to the extent possible, with the duty to assist in terms of obtaining relevant records, such as treatment records and a VA examination and opinion.  There is private medical evidence dated through June 2009 and VA treatment records through December 2009 in the file.  The Veteran also was afforded an initial VA examination in June 2007, and pursuant to the Board's October 2012 remand directive he was provided another examination in November 2012.  In compliance with the other terms of the remand, he as well was asked to identify any additional treatment he had received either through VA or privately, but he failed to respond.

Since there had been substantial compliance with the Board's remand directives and the October 2012 VA examination is adequate to rate the disability, the Board may proceed with its adjudication of this claim.


Legal Criteria and Standard of Review

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran's raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


The Board must determine the probative value of all evidence submitted, so both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Although there is an obligation to provide sufficient reasons and bases supporting an appellate decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

Following cessation of the initial 100 percent rating, the RO assigned a 20 percent rating beginning August 1, 2007, as that was six months after the prostate surgery.  The rating was based on the results of a contemporaneous June 2007 VA examination and, while it was performed during the time that the 100 percent rating was in effect, there was no other evidence at the time the claim initially was adjudicated upon which to rate the disability.  At the time, the Veteran reported wearing absorbent material that had to be changed less than 2 times per day.  He had daytime voiding intervals of 1 to 2 hours.

When he filed his notice of disagreement (NOD) with the initial rating, he stated that since his prostate was removed he had experienced erectile dysfunction (ED) and had been unable to control his bladder, i.e., experiencing incontinence.  This in turn had caused him to change pads 3 to 4 times a day and to get up several times during the night.  See August 2008 NOD.

Regarding his ED, he is already being compensated for this in the way of special monthly compensation (SMC) for loss of use of a creative organ under 38 U.S.C. § 1114(k) (West 2002).  With respect to his urinary incontinence, however, the Board finds that additional compensation is warranted for distinct periods so as to additionally "stage" his rating, meaning even more than it already has been.

A January 2008 private treatment record indicates he had a moderate overactive bladder component to his radical prostatectomy.  He voided every 2 to 3 hours during the day and at night.  He had mild urge-related incontinence, but no stress incontinence.  On examination his phallus and genitalia were free of induration.  An April 2008 record revealed no worsening of his symptoms.  

VA treatment records from May to December 2009 include a June 9, 2009 record in which the Veteran reported he had been using 2 to 4 urinary pads per day and that this was normal for him.

A June 10, 2009 statement from Dr. B. S, a private physician, indicates the Veteran required at least 3 to 4 pads per day for his incontinence. 

On November 2012 VA compensation examination, the physician noted the Veteran had bladder dysfunction that caused urinary leakage that required absorbent materials to be changed 2 to 4 times per day.  Daytime voiding intervals were between 1 and 2 hours, and he had nighttime awakening to void 3 to 4 times.  There were no signs or symptoms of obstructed voiding and he did not have a history of recurrent symptomatic urinary tract or kidney infections.  He did not have any scars or other pertinent physical findings, complications, conditions, signs or symptoms.  The Veteran reported he had erectile dysfunction as well as the frequency of using 3 to 4 pads immediately after the surgery in 2007 and that medication has not helped his symptoms.  He also reported that over the past 5 months he was awaking at night and wetting the bed due to the absorbent material being ineffective.

The service-connected residuals of the Veteran's prostate cancer are rated under the provisions of 38 C.F.R. § 4.115b, Code 7528, which concerns malignant neoplasms of the genitourinary system and are to be evaluated as 100-percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant. 

The VA Rating Schedule provides descriptions of various levels of disability in each of the symptom areas of renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary disease, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Voiding dysfunction is evaluated under the rating criteria for urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a. 

Under the criteria in regard to urinary leakage, (the specific symptom in relation to voiding dysfunction that is referred to in more detail below), the pertinent criteria indicate that for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence a 20 percent rating is assigned where there is required the wearing of absorbent material which must be changed less than 2 times per day.  A 40 percent rating is warranted for the requirement of wearing absorbent materials which must be changed 2 to 4 times per day.  A maximum 60 percent rating is available if there is required use of an appliance, or the wearing of absorbent materials which must be changed more than 4 times per day.

With regard to urinary frequency, a 10 percent rating is assigned for a daytime voiding interval of between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval of between one and two hours, or; awakening to void three to four times per night.  Where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night, a maximum 40 percent rating is warranted.

The Board finds that from August 1, 2007 to August 19, 2008 the service-connected disability warrants no higher than the 20 percent rating assigned.  On his June 2007 VA examination, he reported changing his absorbent pads fewer than 2 times per day and voided in every 1 to 2 hours interval.  Although a January 2008 private medical record did not report the number of required changes per day of absorbent pads or the frequency of voiding, the physician did indicate the Veteran had only mild urinary incontinence and moderate overactive bladder.  The follow-up record in April 2008 indicated there was also no evidence of worsening.   

Based on this evidence of mild incontinence, the disability warrants no change in the currently assigned for this period.  No credible evidence was presented that indicates a higher rating should be assigned.  The Veteran did later report during his January 2012 VA examination that he has had to change his absorbent pads 3 to 4 times per day since his surgery in 2007, but this evidence is not credible or probative as it contradicts the more contemporaneous medical evidence of record.  While he is competent to report his symptoms, the Board may consider the Veteran's inconsistencies in determining the credibility of his statements.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In short, the Board ultimately finds that the contemporaneous evidence is credible and more probative as to the frequency of his urinary symptoms.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

However, the Board finds that the statements made by the Veteran in August 2008 are competent, credible, and probative as to his symptoms and for this reason a higher rating of 40 percent is warranted, effective August 19, 2008.  Specifically, the Veteran reported at that time that he was changing absorbent pads 3 to 4 times per day.  See the August 2008 notice of disagreement.  This statement is not contradicted by any other evidence of record and it is consistent with what is noted in a June 2009 VA treatment record and a June 2009 statement from his private physician.  So, for the period from August 19, 2008 to June 10, 2009 an increase to 40 percent is warranted.

A rating in excess of 40 percent may not be assigned for any period from August 19, 2008 to November 5, 2012 because the evidence does not show the disability requires changing of absorbent pad more than 4 times per day.  

In considering the complaints and findings noted on the November 2012 VA examination, the Board finds that there does appear to be some worsening of the Veteran's incontinence.  In addition to the record showing he changed his absorbent pads at least 2 to 4 times per day, this VA examiner also noted the Veteran had problems wetting the bed at night despite also getting up for nighttime voiding.  Based on this additional evidence and by resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 60 percent rating are approximated effective November 5, 2012, but no earlier.  Even though he reported having this additional problem for 5 months, assigning an effective date is based on when the increase is factually ascertainable.

Determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010).  Here, the increase became factually ascertainable when the nighttime incontinence was first reported on November 5, 2012.

Extra-schedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostate cancer residuals with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's urinary frequency and use of absorbent materials are expressly noted in the rating schedule. There is no indication through the Veteran's assertions or medical evidence that the disability results in any symptoms that fall so far outside the rating schedule as to render it inadequate.

Furthermore, in considering the second Thun prong, there is no evidence of factors such as marked interference with employment or frequent hospitalization associated with the disability.

In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

Ratings in excess of 20 percent from August 1, 2007 to August 19, 2008 and in excess of 40 percent from June 10, 2009 to November 5, 2012 are denied; however, higher ratings of 40 percent from August 19, 2008 to June 10, 2009 and even greater of 60 percent since November 5, 2012 are granted, subject to the statutes and regulations governing payments.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


